Deen, Presiding Judge.
This case was docketed in this court November 22, 1977. The appellant’s brief and enumeration of errors were due December 12. The appellant neither filed nor requested an extension of time. Pursuant to Rule 14 (a) *841counsel was ordered to file the enumeration of errors by January 3,1978. The appellant failed to comply with this time limitation, which nonaction requires the grant of appellee’s motion for dismissal of the appeal. Taylor v. Columbia County, 232 Ga. 155 (205 SE2d 287); Shepherd v. Shepherd, 234 Ga. 708 (217 SE2d 286).
Argued February 1, 1978
Decided February 16, 1978.
Stephen T. Maples, for appellant.
Nall & Miller, James S. Owens, Jr., Robert B. Hocutt, for appellees.

Appeal dismissed.


Smith and Banke, JJ., concur.